Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
Claims 1-15 and 21-25 are pending. Claims 1, 8, and 15 are the independent claims. Claims 1, 4-6, 8, 11-13, and 15 have been amended. Claims 16-20 have been cancelled. Claims 21-25 are newly added. This Office action is in response to the “Request for Continued Examination (RCE)” received on 08/05/2022.
Response to Arguments/Remarks
	With respect to Applicant’s remarks filed on 06/28/2022; Applicant's “Amendments and Remarks” have been fully considered. Applicant’s remarks will be addressed in sequential order as they were presented.
	Office Note: Claims 16-20 have been cancelled, therefore any rejections or objections pertaining thereupon are withdrawn.
With respect to the objections to the specification, applicant’s “Amendment and Remarks” have been fully considered and are persuasive. The objections to the specification have been withdrawn.
With respect to the objection to the drawings, applicant’s “Amendment and Remarks” have been fully considered and are persuasive. The objection to the drawings has been withdrawn.
With respect to the claim rejections of claims 1-15 under 35 U.S.C. § 103, applicant’s “Amendment and Remarks” have amended the independent claims and these amendments have changed the scope of the original application. As such, Office has supplied new grounds for rejection attached below in the office action.
Office Note: Due to applicant’s amendments, further claim rejections appear on the record as stated in the below Office Action.
It is the Office’s stance that all of applicant arguments have been considered.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	The Office has found herein that the claims do not contain limitations of means or means type language that must be analyzed under 35 U.S.C. 112 (f). 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 and 21-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations “a signal” in the first line of the “selecting” limitation and "the output signal" in the second line of the “selecting” limitation.  There is insufficient antecedent basis for these limitations in the claim. The term “a signal” is indefinite as multiple signals have already been introduced and it is unclear whether this “a signal” is referring to one of those signals or a new signal. The term “the output signal” is indefinite because “an output signal” has not been previously introduced, so it is unclear as to what “output signal” is being referred to. For the purpose of examination, “a signal” will be interpreted as “an output signal” and this also remedies the second antecedent basis issue of “the output signal”.
Claims 8 and 15 contain similarly recited limitations and are rejected under a substantively equivalent rationale.
	Claims 2-7, 9-14, and 21-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected claims and for failing to resolve the deficiencies listed above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-9, and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Gunter et al. (US 2021/0191387 A1) in view of Roy (US 11,079,753 B1), Woodley et al. (US 2020/0064825 A1), and Fujiwara et al. (JP 2011051547 A).
Regarding claim 1, Gunter discloses a method performed by one or more computing devices, comprising: 2receiving, at a vehicle, first sensor information relating to a driving environment, 3the received first sensor information being based on first signals generated by a plurality of 4sensors coupled to the vehicle (Gunter ¶3-5, 10-11, 17-19, 34); 7transmitting, from the vehicle, a portion of the received first sensor information 8over a network to a remote operation system to be used by a remote operator (Gunter ¶10, 25); 9receiving, at a teleoperation system of the vehicle, one or more second signals from the remote operation 10system, the one or more second signals providing instructions from the remote operator to remotely 11operate the vehicle (Gunter ¶3-5, 10, 17-18, 27, 33); receiving, at the teleoperation system, a plurality of signals from an advanced driver assistance system (ADAS) of the vehicle, the plurality of signals providing information to aid in operating the vehicle and including information relating to automated parking, information relating to lane keeping assistance, or information relating to automated emergency braking (Gunter ¶3-5, 10-11, 17-19, 31); 12generating, by the teleoperation system, blended control signals for controlling at least one 13operation affecting a trajectory of the vehicle, wherein: the blended control signals are generated through adjusting the instructions from the remote operator based on second sensor information, the second sensor information is based on updated signals generated by the plurality of sensors after the portion of the received first sensor information has been transmitted to the remote operation system, and Attorney Docket No: VALEP016US/2019P01104US 4Application No.: 16/726,590the plurality of signals includes at least one signal generated by the ADAS based on the second sensor information (Gunter ¶3-5, 11-12, 17-19, 31, 33-34); selecting, by the teleoperation system, a signal from among the blended control signals and the plurality of signals from the ADAS as an output signal, wherein the output signal is selected based on a predefined order of priority in which a first blended control signal, a first signal from the ADAS, and a second signal from the ADAS are assigned different priority levels (Gunter ¶18); and sending, by the teleoperations system, the output signal to a vehicle control module that uses the output signal to control 15 at least one operation affecting the 16trajectory of the vehicle (Gunter ¶3-5, 11-12, 34).
While Gunter discloses the signals from the ADAS being assigned a different priority level from the blended control signal, Gunter does not explicitly state wherein the first signal from the ADAS and the second signal from the ADAS are assigned different priority levels from each other.
However, Nakatsuka teaches wherein ADAS signals are assigned different priority levels from each other (Fujiwara ¶64-85). It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the method for vehicle teleoperation, as described by Gunter, to use different priorities for ADAS signals, as taught by Fujiwara, because it creates a more robust system that only outputs the necessary signals based on the surrounding circumstances for a smoother drive (Fujiwara ¶4). If avoiding an obstacle would preferably only require either automatic braking assistance or automatic steering assistance, prioritizing the option that results in the smoothest drive improves the experience for the passenger. Additionally, in a situation where on automatic braking is required to avoid an obstacle, it improves the safety of the passenger to prevent the automatic steering system from also swerving.
Gunter does not explicitly state 5detecting, at the vehicle, based at least in part on the received first sensor 6information, a condition that triggers the vehicle to enter a remote operation mode.
However, Roy teaches detecting, at the vehicle, based at least in part on the received first sensor 6information, a condition that triggers the vehicle to enter a remote operation mode (Roy column 6 lines 42-63). It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the method for vehicle teleoperation, as described by Gunter, to include detecting a condition that triggers a vehicle to enter remote operation mode, as taught by Roy, because it creates a more robust system that explicitly defines the transition from autonomous to remote operation. Instead of an arbitrarily initiated transition or, alternatively, a system that only operates in the remote mode, this modification allows the system also have the option to operate in an autonomous mode and transition to remote operation only when required or desired.
Gunter does not explicitly state wherein the plurality of signals provide at least one additional instruction to operate the vehicle and include at least one of a control signal relating to automated parking, a control signal relating to lane keeping assistance, or a control signal relating to automated emergency braking. Specifically, Gunter provides information relating to automated emergency braking, that is then used to generate blended control signals, but that information is not explicitly an instruction to operate the vehicle, including a control signal.
However, Woodley teaches wherein the plurality of signals provide at least one additional instruction to operate the vehicle and include at least one of a control signal relating to automated parking, a control signal relating to lane keeping assistance, or a control signal relating to automated emergency braking (Woodley ¶79-80). It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the method for vehicle teleoperation, as described by Gunter, to have the information from the ADAS to be actual control signals to operate the vehicle, as taught by Woodley, because it creates a more robust system that improves the operation of the vehicle. With the automatic braking system providing actual control signals to operate the vehicle, instead of simply information regarding the state of the vehicle, the controller generating the blended control signals does not need to also determine how to respond to the state, since the control signals for responding to the state are directly provided. This reduces the processing required at the teleoperation system itself.
Regarding claim 12, Gunter discloses wherein generating the blended control signals 2comprises:  3detecting a first commanded speed level by the one or more second signals; comparing the first commanded speed level to the received second sensor 5information; detecting a second commanded speed level by the one or more second signals, wherein the second commanded speed level is detected after the first commanded speed level and is different than the first commanded speed level; 7and 8adjusting the second commanded speed level to reduce fluctuations between the 9first commanded speed level and the second commanded speed level (Gunter ¶12, 18, 34).
Regarding claim 14, Gunter discloses wherein generating the blended control signals 2comprises: 3detecting a distance from one or more obstacles in a vicinity of the vehicle (Gunter ¶11, 17); and generating one or more steering commands, one or more acceleration commands, 5and one or more braking commands, to maintain a set distance from the one or more obstacles (Gunter ¶11, 17-18, 31, 34.
Regarding claim 15, Gunter discloses wherein generating the blended control signals 2comprises: 3detecting a distance from a second vehicle within a set distance of the vehicle (Gunter ¶11, 17); and generating one or more acceleration commands, and one or more braking 5commands, to maintain a minimum distance from the second vehicle (Gunter ¶11, 17-18, 31, 34).
Regarding claim 6, Gunter discloses wherein generating the blended control signals 2comprises: detecting one or more of an object, a person or a second vehicle that enters a 4projected path of the vehicle (Gunter figure 1 and ¶11, 17); defining available free space around the vehicle and boundaries around the object, 6the person or the second vehicle (Gunter figure 1 and ¶13-15); and generating one or more steering commands, one or more acceleration commands, 8and one or more braking commands, to cause the vehicle to maneuver into the available free 9space around the vehicle and outside the boundaries around the object, the person, or the second 10vehicle (Gunter figure 1 and ¶11, 13-15, 17-18, 31, 34).
Regarding claim 17, Gunter does not explicitly state further comprising engaging automated driving 2mode after the condition has not been detected for a predetermined period of time.
However, Roy teaches further comprising engaging automated driving 2mode after the condition has not been detected for a predetermined period of time (Roy column 6 lines 42-63). It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the method for vehicle teleoperation, as described by Gunter, to include reverting to autonomous mode if the condition has not been detected for a predetermined period of time, as taught by Roy, because it creates a more robust system that explicitly defines the transition from remote operation back to autonomous navigation. Instead of an arbitrarily initiated transition or, alternatively, a system that must remain in the remote mode, this modification allows the system also have the option to transition back to an autonomous mode when remote operation is no longer recommended, required, or desired.
With respect to claims 8-9 and 11-14: all limitations have been examined with respect to the method in claims 1-2 and 4-7. The one or more computing devices in claims 8-9 and 11-14 are clearly directed towards performing the method of claims 1-2 and 4-7. Therefore claims 8-9 and 11-14 are rejected under the same rationale.
With respect to claim 15: all limitations have been examined with respect to the method in claim 1. The instructions of the computer-readable storage medium of claim 15, when executed by one or more processors, are clearly directed towards performing the method of claim 1. Therefore claim 15 is rejected under the same rationale.
Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Gunter et al. (US 2021/0191387 A1) in view of Roy (US 11,079,753 B1) and Woodley et al. (US 2020/0064825 A1) and further in view of Gunter et al. (US 2021/0191427 A1, hereinafter Gunter2).
Regarding claim 13, while Gunter discloses wherein generating the blended control signals 2comprises: detecting a commanded steering angle by the one or more second signals (Gunter ¶10, 13-15, 27, 34); and 6adjusting the commanded steering angle to maintain a steady trajectory (Gunter ¶34).  
Gunter does not explicitly state comparing the commanded steering angle to a present steering angle and a vehicle 5velocity from the second sensor information.
	However, Gunter2 teaches comparing the commanded steering angle to a present steering angle and a vehicle 5velocity from the second sensor information (Gunter2 ¶38-40). It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the method for vehicle teleoperation, as described by Gunter, to include comparing the commanded steering angle to a present steering angle and a vehicle velocity, as taught by Gunter2, because it creates a more robust system that minimizes or eliminates slip, helps maintain a desired line of travel, and prevents overturn (Gunter2 ¶39-40). The mitigation of sideslip improves reduces risk to the vehicle during operation.
With respect to claim 10: all limitations have been examined with respect to the method in claim 3. The one or more computing devices in claim 10 are clearly directed towards performing the method of claim 3. Therefore claim 10 is rejected under the same rationale.
Allowable Subject Matter
Claims 21-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 21, the prior art does not disclose or teach the method of claim 1, wherein the first blended control signal is assigned a priority level lower than that of the first signal from the ADAS but higher than that of the second signal from the ADAS.  
Regarding claim 22, the prior art does not disclose or teach the method of claim 21, wherein the first signal from the ADAS relates to automated emergency braking, and wherein the second signal from the ADAS relates to automated parking or lane keeping assistance.  
Regarding claim 23, the prior art does not disclose or teach the one or more computing devices of claim 8, wherein the first blended control signal is assigned a priority level lower than that of the first signal from the ADAS but higher than that of the second signal from the ADAS.  
Regarding claim 24, the prior art does not disclose or teach the one or more computing devices of claim 23, wherein the first signal from the ADAS relates to automated emergency braking, and wherein the second signal from the ADAS relates to automated parking or lane keeping assistance.  
Regarding claim 25, the prior art does not disclose or teach the computer-readable storage medium of claim 15, wherein the first blended control signal is assigned a priority level lower than that of the first signal from the ADAS but higher than that of the second signal from the ADAS.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian E Yang whose telephone number is (571)272-7679. The examiner can normally be reached M-Th 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.E.Y./Examiner, Art Unit 3669                                                                                                                                                                                                        September 23, 2022


/JESS WHITTINGTON/Examiner, Art Unit 3669